                 Case 2:20-cv-02308-DMC Document 18 Filed 09/03/21 Page 1 of 2


 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     ALYAA ABDULKAREEM
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                 -o0O0o-

12
     ALYAA ABDULKAREEM,                                                No.    2:20-cv-02308-DMC(SS)
13

14                          Plaintiff,
                                                                   MOTION AND ORDER FOR
15                                                                 EXTENSION OF
                                                                   TIME TO FILE PLAINTIFF’S
16
            v.                                                     MOTION FOR SUMMARY
17                                                                 JUDGMENT
     Kilolo Kijakazi,
18   COMMISSIONER OF SOCIAL SECURITY,
19
                       Defendant.
20   _______________________________________/
21          Plaintiff Alyaa Abdulkareem and defendant Commissioner of Social Security, through
22
     their undersigned counsel, stipulate that plaintiff may have until September 7, 2021, to file her
23
     motion for summary judgment.
24

25          This is a second request, of two additional business days. Plaintiff’s counsel acknowledges

26   the recent change in court policy regarding the handling of Social Security appeals. However,
27
     besides the work referred to in the recent, prior request for extension of time, counsel unexpectedly
28



                                              [Pleading Title] - 1
               Case 2:20-cv-02308-DMC Document 18 Filed 09/03/21 Page 2 of 2


 1   had to prepare an entire opening brief and excerpts of record for the Ninth Circuit, meaning two
 2
     such opening briefs, aside from everything else, including briefs in this Court and an eight-page,
 3
     single-spaced letter-brief to the Appeals Council, have been prepared since that earlier request was
 4

 5
     made August 12.

 6   Dated: September 1, 2021                                     /s/ Jesse S. Kaplan
                                                                  JESSE S. KAPLAN
 7                                                                Attorney for Plaintiff
 8
                                                                  PHILLIP A. TALBERT
 9                                                                Acting United States Attorney
                                                                  DEBORAH LEE STACHEL
10                                                                Regional Counsel, Region IX
11                                                                Social Security Administration

12
     Dated: September 1, 2021                                       /s/ per e-mail authorization
13

14                                                               DANIEL TALBERT
                                                          Special Assistant U.S. Attorney
15                                                               Attorney for Defendant
16

17

18                                                ORDER
19
             For good cause shown on the basis of this stipulation, the requested extension of
20
     plaintiff’s time to file a motion for summary judgment brief is extended to September 7, 2021.
21

22
             SO ORDERED.

23   Dated: September 2, 2021
                                                         ____________________________________
24                                                       DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
25

26

27

28



                                              [Pleading Title] - 2
